USCA4 Appeal: 22-1538      Doc: 14         Filed: 10/04/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1538


        In re: KIM LEIGHTON MCBRIDE,

                            Petitioner.



                                  On Petition for Writ of Mandamus.
                        (Nos. 3:17-cr-00132-JAG-EWH-1, 3:19-cv-00533-JAG)


        Submitted: September 20, 2022                                     Decided: October 4, 2022


        Before HARRIS, and RUSHING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Kim Leighton McBride, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1538       Doc: 14          Filed: 10/04/2022      Pg: 2 of 2




        PER CURIAM:

               Kim Leighton McBride petitions for a writ of mandamus, alleging that the district

        court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from

        this court directing the district court to act. Our review of the district court’s docket reveals

        that the district court has denied relief on McBride’s § 2255 motion. United States v.

        McBride, No. 3:17-cr-00132-JAG-EWH-1 (E.D. Va. Aug. 31, 2022).                    Accordingly,

        because the district court has recently decided McBride’s case, we deny the mandamus

        petition as moot. We deny McBride’s motion for release on bail and dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                  PETITION DENIED




                                                       2